Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 2, 5 – 9, 14, 15, 17, and 18 have been amended.
No claims have been cancelled.
No claims have been added.
Specification
The substitute specification filed January 27, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: The amendment made to ¶ 16 has resulted in broadening the scope.  The Examiner asserts that amending the specification to cancel “is male or female, young or old, or angry or depressed or happy” to now read “traits” has resulted in the amendment including concepts other than those that were previously recited and, therefore, includes concepts that the applicant was not in possession of at the time of the originally filed specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 10, 12 – 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US PGPub 2017/0054848 A1) in view of Klein et al. (US PGPub 2018/0007204 A1).
In regards to claims 1, 14, and 19, Meng discloses (Claim 1) a computer-implemented method comprising; (Claim 14) a computer program product for adapting a virtual agent system to provide automated support based on emotional state-driven information, the computer program product comprising a computer readable storage medium (As defined on Page 6 ¶ 19 of the applicant’s specification, “computer readable storage medium” explicitly excludes transitory signals) having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to; (Claim 19) a system comprising:
(Claim 19) a CPU, a computer readable memory and a computer readable storage medium associated with a computing device;
monitoring, by a computing device, a support dialogue between a user device and a live agent system associated with the computing device; 
determining, by the computing device and from the support dialogue, a topic of the support dialogue;

generating, by the computing device, emotional state-driven mapping information by mapping a particular path, of a plurality of possible paths, in a business process followed by the live agent system during a start of the support dialogue to a conclusion of the support dialogue and linking the particular path to the emotional state information; 
storing, by the computing device, the emotional state-driven mapping information; 
accessing, by the computing device, the emotional state-driven mapping information by a virtual agent system associated with the computing device; 
providing, by the computing device, automated support by the virtual agent system for a future support dialogue using the emotional state-driven mapping information;
[…]; and
routing, by the computing device, the support dialogue to a live agent […].
Meng discloses a system and method that monitors and stores information from a session between a customer and human agent communicating over a communication network using their respective devices (¶ 48).  The system extracts information from the session, such as, but not limited to, emotional and personality trait information, as well as identifying how the session ended, e.g., was the session satisfactory (¶ 21, 48).  The system utilizes this information in order to train and optimize a virtual agent so that the virtual agent can be used to provide automated support for a future session with a customer (¶ 21, 48, 53, 54).  Finally, Meng discloses that the virtual agent is configured (¶ 40, 42, 43, 44, 45, 46, 47, 58, 60, 70).
In summary, Meng discloses a system and method that trains a virtual agent with how to best handle a customer based on the emotional state of the customer and recorded information concerning a dialogue the customer has had with a virtual agent and a live agent and using the recorded information in order to update and improve upon future interactions a virtual agent will have with future customers.  Meng discloses that various features about the interaction can be recorded in order to assist with the training process, such as, but not limited to, biometric information (heart rate), facial expression, posture/gesture, anger, frustration, voice, tune, tone, pitch, words used, solution provided by a virtual and/or live agent, context/situation, negative/positive responses, previous dialog information, and so forth in order to map the specifics of the interaction to a knowledgebase and update the knowledgebase where necessary for the purpose of improving future interactions (¶ 47, 48, 53, 71).
Meng discloses a system and method that provided automated assistance for a customer based on the topic of the dialogue and emotional state of the customer.  Although Meng discloses that the automated system can redirect a customer to a live agent for a plurality of different reasons, Meng does not explicitly disclose all possible reasons to direct a customer to a live agent.
Specifically, Meng fails to explicitly disclose:
determining, by the computing device, whether the topic of the support dialogue is outdated based on a topic expiration period; and
routing, by the computing device, the support dialogue to a live agent as a result of the topic of the support dialogue being outdated.
However, Klein, which is also directed towards providing customer assistance, further teaches that it is not only old and well-known in the art to use an IVR in order to assist a customer with an issue or that the IVR can transfer the customer to a human agent for assistance, but that the transfer is based on the IVR having outdated information concerning the issue that customer is calling about.  Klein teaches that the IVR can determine to transfer to a live agent because a live, human agent can address new issues, which can then be used to update the knowledgebase.  In other words, in response to the IVR not being able to assist a customer because the information in its knowledgebase for the particular topic that the customer is calling about is out of date, the IVR can have a live, human agent engage with the customer as the live, human agent can address new issues and the system can then use this new information in order to update the knowledgebase for further sessions.
(¶ 29, 31, 32, 37, 38, 39)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system and method of Meng to include the feature of allowing an automated customer assistance system to transfer to a live, human agent, as taught by Klein, since it is well-known that the information that the automated system relies on may be out of date and by allowing a live, human agent to resolve new issues and update the system’s database one would be provided with a (¶ 2, 19, 31, 32, 37, 39, 196)
In regards to claims 2, 15, the combination of Meng and Klein discloses the method of claim 1, wherein the support dialogue is between a user using the user device and the live agent using the live agent system (¶ 21, 48 wherein the support dialogue is between a user using the user device and live agent using the live agent system).  
In regards to claim 3, the combination of Meng and Klein discloses the method of claim 2, wherein the emotional state information identifies an emotional state of the user during the support dialogue (¶ 20, 21, 47, 48 wherein the emotional state information identifies an emotional state of the user during the support dialogue).   
In regards to claim 5, the combination of Meng and Klein discloses the method of claim 1, wherein the emotional state information is based on data received by the user device (¶ 47 wherein biometric data can be monitored and recorded in order to train the virtual assistant for future interactions).  
In regards to claim 6, the combination of Meng and Klein discloses the method of claim 5, wherein the user device includes a wearable computing device, wherein the data includes at least one selected from the group consisting of: pulse rate data; perspiration data; eye behavior; visual data; behavioral data; and audio data (¶ 47, 48, 53, 71 wherein biometric information (heart rate), facial expression, posture/gesture, anger, frustration, voice, tune, tone, pitch, words used, solution provided by a virtual and/or live agent, context/situation, negative/positive responses, previous dialog information, and so forth in order to map the specifics of the interaction to a knowledgebase and update the knowledgebase where necessary for the purpose of improving future interactions; ¶ 57 wherein the user device can include a wearable device).  
In regards to claims 7 and 18, the combination of Meng and Klein discloses the method of claim 1 (the computer program product of claim 14), wherein the determining the emotional state information includes: voice analysis; natural language processing; and video/image analysis (¶ 47, 48, 53, 71 wherein biometric information (heart rate), facial expression, posture/gesture, anger, frustration, voice, tune, tone, pitch, words used, solution provided by a virtual and/or live agent, context/situation, negative/positive responses, previous dialog information, and so forth in order to map the specifics of the interaction to a knowledgebase and update the knowledgebase where necessary for the purpose of improving future interactions).   
In regards to claim 8, the combination of Meng and Klein discloses the method of claim 1, further comprising: 
receiving a support request from the user device; 
determining whether the emotional state-driven mapping information is available; 
providing the automated support using the emotional state-driven mapping information when emotional state-driven mapping information is available; and 
generating the emotional state-driven mapping information when the emotional state-driven mapping information is not available 
(¶ 47, 48, 53, 56, 71 Meng discloses a system and method that trains a virtual agent with how to best handle a customer based on the emotional state of the customer and recorded information concerning a dialogue the customer has had with a virtual agent and a live agent and using the recorded information in order to update and improve upon future interactions a virtual agent will have with future customers.  Meng discloses that various features about the interaction can be recorded in order to assist with the training process, such as, but not limited to, biometric information (heart rate), facial expression, posture/gesture, anger, frustration, voice, tune, tone, pitch, words used, solution provided by a virtual and/or live agent, context/situation, negative/positive responses, previous dialog information, and so forth in order to map the specifics of the interaction to a knowledgebase and update the knowledgebase where necessary for the purpose of improving future interactions.  Additionally, if there is no available information, e.g., the request is too complex or beyond the capabilities of the system, the system will redirect the customer to a live agent and utilize the information of the session with the agent in order to improve upon future interactions.  That is to say, based on the session with the live agent the system can use the results of the session in order to assist the virtual agent with handling a future customer who may have similar issues as the customer it was not able to help.)
In regards to claim 9, the combination of Meng and Klein discloses the method of claim 1, wherein the support dialogue takes place via a support platform including a remote screen sharing or control system (¶ 20, 24, 33, 35 wherein the support dialogue takes place via a support platform including a remote screen sharing or control system).  
In regards to claim 10, the combination of Meng and Klein discloses the method of claim 1, wherein a service provider at least one of creates, maintains, deploys, and supports the computing device (¶ 47, 48, 53, 56, 71 Meng discloses a system and method that trains a virtual agent with how to best handle a customer based on the emotional state of the customer and recorded information concerning a dialogue the customer has had with a virtual agent and a live agent and using the recorded information in order to update and improve upon future interactions a virtual agent will have with future customers.  Meng discloses that various features about the interaction can be recorded in order to assist with the training process, such as, but not limited to, biometric information (heart rate), facial expression, posture/gesture, anger, frustration, voice, tune, tone, pitch, words used, solution provided by a virtual and/or live agent, context/situation, negative/positive responses, previous dialog information, and so forth in order to map the specifics of the interaction to a knowledgebase and update the knowledgebase where necessary for the purpose of improving future interactions.  Additionally, if there is no available information, e.g., the request is too complex or beyond the capabilities of the system, the system will redirect the customer to a live agent and utilize the information of the session with the agent in order to improve upon future interactions.  That is to say, based on the session with the live agent the system can use the results of the session in order to assist the virtual agent with handling a future customer who may have similar issues as the customer it was not able to help).  
In regards to claim 12, the combination of Meng and Klein discloses the method of claim 1, wherein the computing device includes software provided as a service in a cloud environment (¶ 25 wherein the invention can be performed in a cloud based system).  
In regards to claim 13, the combination of Meng and Klein discloses the method of claim 1, further comprising deploying a system for adapting the virtual agent system to provide the automated support based on the emotional stated-driven information, comprising 
providing a computer infrastructure operable to perform the monitoring the support dialogue, 
the determining the emotional state information, 
the generating the emotional state-driven mapping information, 
the storing the emotional state- driven mapping information, 
the accessing the emotional state-driven mapping information, and 
the providing the automated support 
(¶ 47, 48, 53, 56, 71 Meng discloses a system and method that trains a virtual agent with how to best handle a customer based on the emotional state of the customer and recorded information concerning a dialogue the customer has had with a virtual agent and a live agent and using the recorded information in order to update and improve upon future interactions a virtual agent will have with future customers.  Meng discloses that various features about the interaction can be recorded in order to assist with the training process, such as, but not limited to, biometric information (heart rate), facial expression, posture/gesture, anger, frustration, voice, tune, tone, pitch, words used, solution provided by a virtual and/or live agent, context/situation, negative/positive responses, previous dialog information, and so forth in order to map the specifics of the interaction to a knowledgebase and update the knowledgebase where necessary for the purpose of improving future interactions.  Additionally, if there is no available information, e.g., the request is too complex or beyond the capabilities of the system, the system will redirect the customer to a live agent and utilize the information of the session with the agent in order to improve upon future interactions.  That is to say, based on the session with the live agent the system can use the results of the session in order to assist the virtual agent with handling a future customer who may have similar issues as the customer it was not able to help.).  

_____________________________________________________________________

Claims 4, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US PGPub 2017/0054848 A1) in view of Klein et al. (US PGPub 2018/0007204 in further view of Gainsboro et al. (US PGPub 2007/0071206 A1)
In regards to claims 4, 16, and 20, the combination of Meng and Klein discloses a system and method for monitoring a session between a consumer and a human agent in order to extract information concerning the session and consumer so as to train a virtual agent for use for future sessions with a consumer.  Although the combination of Meng and Klein discloses that a plurality of information is collected and analyzed, the combination of Meng and Klein fails to explicitly disclose all types of information.
To be more specific, the combination of Meng and Klein fails to explicitly disclose:
(Claim 4) the method of claim 1, further comprising receiving demographics information, wherein the emotional state-driven mapping information links the demographics information to the particular path.
(Claim 16) the computer program product of claim 14, wherein the program instructions further cause the user device to receive demographics information, wherein the emotional state- driven mapping information links the demographics information to the particular path.
(Claim 20) the system of claim 19, further comprising program instructions to receive demographics information, wherein the emotional state-driven mapping information links the demographics information to the particular path
However, Gainsboro, which is also directed towards monitoring sessions carried out between two individuals, teaches that various types of information can be collected and reviewed, such as, but not limited to, demographics information.  One of ordinary skill in the art looking upon the teachings of the combination of Meng and Klein would Gainsboro, it would have been obvious that demographic information is a well-known type of information that can be collected and analyzed and it would have been beneficial to include such information within the system and method of the combination of Meng and Klein as this would simply allow for a better understanding of an individual, e.g., if the consumer speaks a certain language, it would have been obvious to pair the consumer with an agent who understands the same language.
(¶ 194, 207; Claim 88)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the session analysis system and method of the combination of Meng and Klein with the ability to also collect and use demographic information as a means of better understanding an individual, as taught by Gainsboro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

_____________________________________________________________________

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US PGPub 2017/0054848 A1) in view of Klein et al. (US PGPub 2018/0007204 in further view of Official Notice
In regards to claim 11, the combination of Meng and Klein discloses a system and method for monitoring a session between a consumer and a human agent in order to extract information concerning the session and consumer so as to train a virtual agent for use for future sessions with a consumer.  The combination of Meng and Klein further teaches that the invention can be implemented using a cloud service.  Despite this, the combination of Meng and Klein fails to explicitly disclose whether a service provider would charge a user of their services for a fee.
To be more specific, the combination of Meng and Klein fails to explicitly disclose:
the method of claim 1, wherein the monitoring the support dialogue, the determining the emotional state information, the generating the emotional state-driven mapping information, the storing the emotional state-driven mapping information, the accessing the emotional state-driven mapping information, and the providing the automated support are provided by a service provider on a subscription, advertising, and/or fee basis.
However, the Examiner takes Official Notice that it is old and well-known in the art of cloud computing for a service provider to charge a fee for use of their cloud services.  The Examiner also asserts that it is old and well-known in the art for service providers to charge a user for their services or use of their services regardless of whether it is a cloud service or not, e.g., Amazon, Microsoft, Google, IBM Watson, and the like are well-known and established service providers who provide services and charge a fee for providing services to their users/customers.  It is asserted that the business model for a service provider to charge for their services using a subscription 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a system that relies on cloud computing to carry out their business, such as the one disclosed by the combination of Meng and Klein, to be charged by the service provider of the cloud service a fee, as taught by Official Notice, as it is well-known in the art for a service provider, such as a cloud service provider, to charge its customers a fee by way of using a subscription based model, advertising based model, or fee based model as it is well-known in the art for a consumer of a service to be charged a fee for the service being provided by the service provider of the service. 

_____________________________________________________________________

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US PGPub 2017/0054848 A1) in view of Klein et al. (US PGPub 2018/0007204 in further view of Engstrom et al. (US Patent 10,332,122 B1).
In regards to claim 17, the combination of Meng and Klein discloses the computer program product of claim 14, wherein the emotional state information is based on biometrics received by the user device, wherein the user device includes a wearable computing device, wherein the biometrics data includes: pulse rate data; […]; […]; visual biometrics data; behavioral biometrics data; and audio biometrics data (¶ 47, 48, 53, 71 wherein biometric information (heart rate), facial expression, posture/gesture, anger, frustration, voice, tune, tone, pitch, words used, solution provided by a virtual and/or live agent, context/situation, negative/positive responses, previous dialog information, and so forth in order to map the specifics of the interaction to a knowledgebase and update the knowledgebase where necessary for the purpose of improving future interactions; ¶ 57 wherein the user device can include a wearable device).  
The combination of Meng and Klein discloses a system and method that utilizes biometric information in order to detect the emotional state of a customer as a means of determining how to best handle a customer.  Although the combination of Meng and Klein discloses various examples of biometric information that can be monitored, the combination of Meng and Klein fails to disclose all possible types of biometric information.
To be more specific, the combination of Meng and Klein fails to explicitly disclose:
the computer program product of claim 14, wherein the emotional state information is based on data received by the user device, wherein the user device includes a wearable computing device, wherein the data includes: pulse rate data; perspiration data; eye behavior; visual data; behavioral data; and audio data.
However, Engstrom, which is also directed towards monitoring biometric information concerning a customer in order to determine how to best handle a customer, teaches that perspiration and eye behavior are well-known types of biometric information that can be monitored in order to determine how to best handle a customer (Col. 2 Lines 25 – 63; Col. 9 Lines 3 – 45; Col. 11 Lines 1 – 47; Col. 12 Lines 10 – 39).  One of ordinary skill in the art would have found it obvious that the more information that can be collected about a customer the more accurate the assessment of a customer’s well-being is, which results in better handling of the customer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the emotional based customer service system and method of the combination of Meng and Klein with the ability to monitor various types of biometric information, such as, but not limited to, perspiration and eye behavior, as taught by Engstrom since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have found it obvious and beneficial to include, at least, perspiration and eye behavior, as this would result in a better assessment of the customer’s emotional state, thereby allowing for better servicing of the customer.
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Rejections under 35 USC 102/103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Pertinent Arguments
Claim 19
With regards to claim 19, the Examiner respectfully disagrees that all of the features of claim 19 have not been addressed.  The Examiner asserts that claim 19 is similar to scope to that of claims 1 and 14 and did separately address limitations that were not present in claims 1 and 14.  The applicant argues that the Examiner did not address:
“program instructions to determine whether emotional state-driven mapping information for a business process is available for the support topic.”
However, referring to the provided rejection, the Examiner stated, 
“…The system extracts information from the session, such as, but not limited to, emotional and personality trait information, as well as identifying how the session ended, e.g., was the session satisfactory (¶ 21, 48).  The system utilizes this information in order to train and optimize a virtual agent so that the virtual agent can be used to provide automated support for a future session with a customer (¶ 21, 48, 53, 54).”

In other words, the Examiner did, indeed, address the aforementioned limitation as the Examiner provided an explanation that Meng discloses that the system utilizes an virtual assistant in order to engage with a customer in an interaction and that the system extracts information, such as, but not limited to, emotional state of the customer and customer issue, which the system then uses in order to identify a business process available for the support topic, i.e. the system identifies what the interaction is about/why the customer is calling, determine how to engage with the customer, and searches a database in order to compare the specifics of the interaction with stored information in order to best determine how to resolve the customer’s issue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Naik et al. (US Patent 8,379,830 B1); Tamblyn et al. (US Patent 9,866,693 B2); Skiba et al. (US Patent 9,894,206 B2) – which are directed towards customer support systems that include an automated assistance system that determines when to transfer a customer to a live, human agent for various reasons
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/16/2021